Cat. 3                                                                                                        su\
                                   1:21-cr-00096
   FILED                 LK
                                   JUDGE ANDREA R. WOOD
                                   MAGISTRATE JUDGE JEFFREY CUMMINGS
                                                                                  FELONY
     2/8/2021
                                    UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF ILLINOIS
              . BRUTO    N
   THOMA.SDGIS T R IC T COURT
CLERK, U .S
                           DESIGNATION SHEET FOR        CRIMINAL PROCEEDINGS

         1.    Is this an indictment or information arising out of offenses charged in one or more
               previously-filed complaints signed by a magistrate judge? No Cfou must
               answer lb even if the answer is No)

               la.    If the answer is "Yes,"   list the case number and title of the earliest        fiLed
                      complaint:

               lb.    Should this indictment or information receive a new case number from the
                      court? Yes

         2.    Is this an indictment or information that supersedes one or more previously-filed
               indictments or informations? No

               2a.    If the answer is "Yes," Iist the case number and title of the earliest flled
                      superseded indictment or information and the name of the assigned judge
                      (Local Rde 40.3@X2)):

         3.    Is this a re-filing of a previously dismissed indictment or information? No

         4.    Is this a case arising out of the failure of the defendant to appear          in a criminal
               proceeding in this Court? No

         5.    Is this a transfer of probation supervision from another district to this District?
               No

         6.    What level of offense is this indictment or information? Felony

         7.    Does this indictment or information involve eight or more defendants? No

         8.    Does this indictment or information include a conspiracy count? No

         9.    Identifu the type of offense that describes the count, other than any conspiracy
               count, with the most severe penalty: Extortion (III)

         10.   List the statute of each of the offenses charged in the indictment or information.
               Title 18, United States Code, Section 875(d)

                                                             /s/ Banv Jonas
                                                          Barry Jonas
                                                          Assistant United States Attorney
